Citation Nr: 0603213	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  00-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips.

2.  Entitlement to service connection for degenerative 
arthritis of the shoulders.

3.  Entitlement to service connection for degenerative 
arthritis of the neck.

4.  Entitlement to service connection for rheumatoid 
arthritis of the spine.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was last before the board in March 2005 and was 
remanded to afford the veteran a VA medical examination to 
address the etiology of his disorders.  



FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Degenerative arthritis of the hips, shoulders and neck, 
as well as rheumatoid arthritis of the spine, were not 
present in service or manifested for many years thereafter, 
and is not otherwise shown to be related to service. 



CONCLUSION OF LAW

Degenerative arthritis of the hips, shoulders and neck, as 
well as rheumatoid arthritis of the spine were not incurred 
or aggravated in active military service, and service 
incurrence thereof may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in January 2003, 
subsequent to the rating decision on appeal.  Nevertheless, 
the Board finds that there was no prejudice to the veteran 
due to the subsequent notice.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service- 
connection claim.  In Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of his claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given the VCAA notice letter and was 
given an ample opportunity to respond.  Furthermore, the 
appellant had the opportunity to respond following the 
Board's March 2005 remand.  The veteran has not claimed any 
prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the January 
2003 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  Also, the January 2003 letter informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA would try to obtain on the 
claimant's behalf.  38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veteran's 
service medical records and all VA medical records.  Upon 
request, the RO also obtained a number of medical records 
from the Texas Department of Criminal Justice.  The veteran 
did not indicate the presence of any other medical records 
not in the possession of a Federal agency.  In June 2005, the 
veteran was afforded a VA medical examination to address the 
etiology of his disorders.  As such, VA has fulfilled its 
duties to the veteran to the extent possible given the 
particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Service connection may be granted for certain specified 
diseases, including arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Analysis

The record contains clear diagnoses of degenerative arthritis 
of the hips, shoulders and neck, as well as rheumatoid 
arthritis of the spine; however, the earliest diagnoses of 
these disorders occurred in 1988, nearly 14 years after the 
veteran's discharge from service.  Treatment records from 
that period to present indicate that the veteran continues to 
suffer from these disorders.  The veteran claims that his 
current disabilities are the direct result of exposure to 
mercury used in amalgam dental fillings that he received in 
service.  

Based on a through review of the record, it is clear that 
that degenerative arthritis of the hips, shoulders and neck, 
as well as rheumatoid arthritis of the spine were not present 
in service or manifested for many years thereafter, and are 
not otherwise shown to be related to service.  The veteran 
has submitted numerous personal statements and articles to 
support his claim that his disabilities are the result of 
exposure to mercury used in amalgam dental fillings that he 
received in service.  Regarding the personal statements, the 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  

Similarly, the articles submitted by the veteran lack 
probative value because they do not address the specific 
facts of the veteran's case and only speculate on a 
relationship between mercury amalgam dental fillings and 
arthritis.  Furthermore, the articles are directly 
contradicted by a June 2005 VA medical opinion in which it 
was stated that the veteran's disabilities were not causally 
related to military service or any incident, including 
exposure to mercury in dental fillings, specifically because 
there was no significant level of mercury in his blood.  
Accordingly, the Board finds that the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  The 
preponderance of the evidence is against the claims.  


ORDER
  
Entitlement to service connection for degenerative arthritis 
of the hips is denied.

Entitlement to service connection for degenerative arthritis 
of the shoulders is denied.

Entitlement to service connection for degenerative arthritis 
of the neck is denied.

Entitlement to service connection for rheumatoid arthritis of 
the spine is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


